El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El primer señalamiento es que la corte de distrito cometió error al dictar sentencia condenatoria por adulterio, a pesar de que la denuncia formulada en el presente caso no alega que el apelante fuera un hombre casado a la fecha del supuesto adulterio, y, por tanto, no imputa la comisión de un delito.
En la denuncia se alegaba que en mayo 29, 1936, y en el barrio Mameyes, de Río Grande, del Distrito Judicial Municipal de Río Grande, que forma parte del Distrito Judicial de San Juan, el acusado, Aureo Ocasio Rivera., ile-gal, voluntaria y maliciosamente, siendo un hombre legal-mente casado con Carmen Camilo, tuvo comercio carnal con Sara Alonso. El acusado no excepcionó la denuncia. No podemos estar de acuerdo con el criterio de que la denuncia dejaba de alegar que el acusado era un hombre casado al tiempo en que se cometió el supuesto delito.
Otras contenciones son que la prueba era insuficiente para declarar convicto al acusado; que el juez de distrito erró al apreciar la prueba; que la declaración de Sara Alonso no fue corroborada.
A nuestro juicio hubo suficiente prueba para sostener una sentencia condenatoria. No hallamos que se cometiera error alguno en la apreciación de la prueba. La declaración de Sara Alonso, de ser necesaria su corroboración, fue suficien-temente corroborada, no obstante el hecho de no haber tes-tigos oculares del acto del comercio carnal.
*388El artículo 269 del Código Penal fija multa o cárcel como penalidad para el delito de adulterio. El acusado en el presente caso fue sentenciado tanto a pagar una multa como a sufrir una pena de cárcel. En vista de este error la sentencia debe ser revocada y devolverse el caso■ para qtue se dicte urna sentencia en armonía con las disposiciones de dicho articulo 269.
Los Jueces Presidente Señor del Toro y Asociado Señor Córdova Dávila no intervinieron.